Title: To George Washington from William Crawford, 15 January 1774
From: Crawford, William
To: Washington, George

 

Dr Sir
Spring gardin [Pa.] Jany 15th 1774

Inclosed is the Expences of Last sumers Trip a survaying the soldiers Land, and two Small things omited in the former Acounts four Bags Roted out the first Trip in the wett weather and the Kaggs was let go on the Difrent times com up for Provision to people and maid use of going Down to put flower and salt in.
Should you have setled with the Company for the hole never mind them you may strick them out of the account.
I do not Remember wheather I mentioned Coll Muses Account to you in my other letters; he Drew an order to me on you which Sum is the Expence of Deviding the Ld and I know he intends Charging you more, but I do not think he Ought to be paid any Other, as he has Expended Double as much as there was any Occasion for.
I have Drawn an order on you in fever of John Hite for fifty pounds, which pay when it suts you; I have wrote him I must wait your time; as you had not got your affairs Setled, I cold not Draw Emedetly on you for Cash, as I did not now that You had Recieved any part of the mony.
I Should be Glad if you can help my Brother Vale. Crawford to any mony or any thing he wants without Disoblidgeing your self; and any thing you want in the spring that I can help you to, it shall be Ready for you, if you will let me know by the first Opertunity.
I Intend Publick house Keeping and I am propeard for it now; As I can Live no Longer without that, or Ruining my self, Such number Constantly Traveling the Road and no body Keeping any thing for horses but my self, som Days now If I had Rum I cold mak three pounds a day: I have sent for Rum by V. Crawford, and can Suply you with what you want as Cheep as you can bring it hear for, if you Cary it your self. Your faviour done me now among others Shall be thankfully Repaid by your most Humb. Sarvt

Wm Crawford

